Citation Nr: 1750503	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 2011, for the grant of entitlement to service connection for residuals of a traumatic brain injury.  

2.  Entitlement to an effective date earlier than March 4, 2011, for the grant of entitlement to service connection for a right shoulder strain.

3.  Entitlement to an effective date earlier than March 4, 2011, for the grant of entitlement to service connection for right ear hearing loss.

4.  Entitlement to an effective date earlier than March 4, 2011, for the grant of entitlement to service connection for pain disorder with depression.      


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty for training (ACDUTRA) with the United States Marine Corps from July 1994 to December 1994 and active service with the United States Navy from February 2003 to June 2003, with additional periods of inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was prepared and added to the record.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for residuals of a traumatic brain injury was not received by VA prior to March 4, 2011.  

2.  The Veteran was denied entitlement to a right shoulder pain disability in January 2010; he did not appeal this decision or submit new and material evidence within one year, and therefore the January 2010 decision became final.  There is no evidence of a claim, either formal or informal, between the January 2010 rating decision and the March 4, 2011 effective date presently on appeal.  

3.  A claim of entitlement to service connection for right ear hearing loss was not received by VA prior to March 4, 2011.  

4.  A claim of entitlement to service connection for pain disorder with depression was not received by VA prior to March 4, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 4, 2011 for the award of service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

2.  The criteria for an effective date earlier than March 4, 2011 for the award of service connection for a right shoulder strain have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

3.  The criteria for an effective date earlier than March 4, 2011 for the award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

4.  The criteria for an effective date earlier than March 4, 2011 for the award of service connection for pain disorder with depression have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Preliminarily, the Board notes that at the hearing the Veteran's representative requested that the VLJ pull the file from the scanning contractor based on an allegation that not everything had been uploaded into the electronic claims file.  Specifically, the representative contended that there could have been a claim made in 2006 which would not have made it into the electronic file prior to its scanning in 2009.  However, the Board finds that pulling the paper file from the scanning contractor is not necessary.  

In this case, the Veteran's representative has suggested that the Veteran initiated a claim in 2006, and the appropriate action is to pull the paper file from the contract scanner to check for this claim.  In support of his request, the Veteran's representative submitted a May 2006 electronic inquiry from the Veteran to the RO asking about applying for disability benefits.  However, there was no other evidence in the file to suggest that the Veteran actually filed a claim in May 2006.  Indeed, when the Veteran instituted his first claim in June 2009, he was asked if he had ever filed a claim with VA, and he checked the box to indicate that he had not.  The Board finds that this prior lay statement is more credible than the Veteran's assertions at the hearing that he may have instituted a claim in 2006.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As the Veteran previously asserted that he had not filed a claim prior to 2009, there is no reason to retrieve the file from the scanning contractor.  Retrieving the file based on this evidence would impose additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Veteran is seeking earlier effective dates for the grant of entitlement to service connection for his right ear hearing loss, right shoulder disability, residuals of a traumatic brain injury, and pain disorder with depression.  He contends that he began communicating with a claims representative in 2006 to institute these claims after he had a car accident.  He also testified at the hearing that he meant to establish claims for right ear hearing loss, residuals of a traumatic brain injury, and a pain disorder in June 2009, but that the Veterans Service Organization (VSO) did not understand and that the claims were not filed.  Lastly, the Veteran has contended in a November 2012 written statement that his right ear hearing loss, right shoulder strain, residuals of a traumatic brain injury, and pain disorder with depression should all have the July 2009 effective date (which the Board interprets as the June 2009 effective date) because those disabilities stemmed from his other service-connected disabilities from the June 2009 claim, to include migraines, herniated discs, right shoulder pain, jaw pain, right elbow radiculopathy, right eye blurred vision, damaged tooth, secondary herniated disc, and bilateral knee pain.  Accordingly, he has alternatively contended that his effective date for all of his disabilities currently on appeal should be either June 2009 or as of May 2006.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Generally, the effective date of an evaluation and award of compensation based on an original claim, is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

Right ear hearing loss, traumatic brain injury, pain disorder with depression

The record on appeal shows that on March 4, 2011, the RO received the Veteran's claim for entitlement to service connection for right ear hearing loss, residuals of a traumatic brain injury, and pain disorder with depression.  The record on appeal contains no indication otherwise that the Veteran filed an earlier claim for these specific disabilities, despite the Veteran's assertions to the contrary.  

In making this finding, the Board notes the lack of evidence prior to March 2011 pertaining to these disabilities.  The Board finds that the first claim the Veteran initiated was in June 2009, and that claim was for other disabilities; right ear hearing loss, residuals of a traumatic brain injury, and pain disorder with depression were not mentioned.  There is no evidence that any claim was initiated prior to 2009.  The Board concedes that in May 2006 the Veteran spoke to VA about filing a claim, but there is nothing to suggest that he actually filed a claim.  The Veteran and his representative can point to no other evidence prior to June 2009 that a claim was filed.  In fact, the Veteran himself asserted in his June 2009 claim that he had not filed any other prior claims.  

The Veteran has also contended that his right ear hearing loss, residuals of a traumatic brain injury, and pain disorder with depression should have the June 2009 effective date because these disabilities stemmed from the disabilities that were granted service connection on those dates.  Assuming arguendo that his right ear hearing loss, traumatic brain injury, and pain disorder did stem from the June 2009 service-connected disabilities, the fact remains that the Veteran did not make a specific claim for entitlement to service connection for them at that time.  As stated, the effective date is usually based on the application date or the date of when entitlement arose.  Therefore, even if entitlement arose in June 2009, the claims were initiated on March 4, 2011, which would be the later effective date.  The Veteran has asserted that it has been an ongoing struggle and that he worked with multiple VSO employees, which caused a miscommunication in the claims that were filed.  Nonetheless, he can point to no evidence to suggest that he filed claims for these disabilities in June 2009.

In summary, the Veteran's argument for a 2006 effective date cannot succeed because there is no evidence that the Veteran filed a claim prior to June 2009; the Board notes that there is even negative evidence from the Veteran himself in June 2009 that he had not previously filed a claim.  The Veteran's argument for a June 2009 effective date because he intended to file those claims with the VSO at that time also cannot succeed because there is simply no evidence that the right ear hearing loss, residuals of a traumatic brain injury, and pain disorder with depression were claimed in June 2009.  The Board has reviewed the entirety of the claims file and there was no earlier claim, formal or informal, and no communication which could be construed as a claim of service connection for these disabilities prior to March 4, 2011.  The Veteran's argument for a June 2009 effective date because his right ear hearing loss, residuals of a traumatic brain injury, and pain disorder with depression stemmed from the disabilities that were granted service connection can also not succeed, because even if these disabilities stemmed from the June 2009 disabilities, no claim was made and the law states that the effective date is the later date of when entitlement arose and the date of the claim.  In this instance, it is the later date of the claims, March 4, 2011.

Again, the law clearly provides that the effective date of an award of compensation based on an original claim shall not be earlier than the date of receipt of that claim. In this case, the Veteran's claims of entitlement to service connection for right ear hearing loss, residuals of a traumatic brain injury, and pain disorder with depression were received by VA on March 4, 2011, the effective date currently assigned.  For the reasons discussed above, there is no legal basis for an effective date earlier than March 4, 2011, for the awards of service connection for right ear hearing loss, residuals of a traumatic brain injury, and pain disorder with depression.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Right shoulder strain

In this case, the Veteran filed a claim for entitlement to service connection for right shoulder pain originally in June 2009.  He was denied entitlement to service connection for right shoulder pain in a January 2010 rating decision.  The Veteran did not appeal this decision or submit new evidence within the requisite one year period after the rating decision, which made the decision final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).  

In March 2011, the Veteran instituted another claim for entitlement to service connection for a right shoulder disability, and the March 2012 rating decision granted entitlement to service connection, with the effective date of March 4, 2011, the application date.  There is no document dated between the RO's final denial in January 2010 and the March 2011 new claim that could be construed as a claim for entitlement to service connection for a right shoulder disability.  As such, the relevant date of claim in this case is in March 2011.  

Although the Board is sympathetic to the Veteran's claims, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2016).  Those laws and regulations provide specific guidance as to the documents on which effective dates may be based, and the fact that a disability or disabilities are of longstanding nature does not warrant a different result under these laws and regulations.  Again, the January 2010 rating decision was a final denial and a new claim was not filed until March 2011.  Thus, the effective date cannot be earlier than March 4, 2011.  As such, the current effective date of March 4, 2011 is proper.

The Board has also considered the Veteran's other contentions pertaining to earlier effective dates-that a 2006 effective date should be established because of his prior communication with VA, and a June 2009 effective date should be established because of miscommunication with the VSO and because the present disabilities on appeal stemmed from those June 2009 disabilities.  For the reasons stated in the section above, these contentions cannot succeed.  Based on the evidence in the file, the earliest possible effective date the Veteran could receive for any of his current disabilities is March 4, 2011.  The evidence does not suggest a prior claim (or in the case of the right shoulder, a notice of disagreement with the last final decision), prior to the March 4, 2011 application date.  

For the foregoing reasons, the preponderance of the evidence is against the claims for an earlier effective date for these disabilities.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to an effective date earlier than March 4, 2011, for the grant of entitlement to service connection for residuals of a traumatic brain injury is denied.  

Entitlement to an effective date earlier than March 4, 2011, for the grant of entitlement to service connection for a right shoulder strain is denied.

Entitlement to an effective date earlier than March 4, 2011, for the grant of entitlement to service connection for right ear hearing loss is denied.

Entitlement to an effective date earlier than March 4, 2011, for the grant of entitlement to service connection for pain disorder with depression is denied.      




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


